DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 23 April 2021 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 23 April 2021, claims 35, 51, and 54 have been amended.
Claims 35-54 are now pending.
Claims 35-54 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35-54 are rejected under 35 U.S.C. 103 as being unpatentable over Gunner (US Pub. 2016/0044695) in view of Soffer (US Pub. 2013/0094365).

Regarding claim 35, discloses a method of handling data traffic in a data network, the method implemented at a node of the data network and comprising: 
receiving data packets (fig. 6, packet (new) 211a; fig. 21, network scheduler 2130, broadband gateway 2100; para. 69, packets are received at input port 670); 
for at least one of the received data packets, determining whether the data packet is a guaranteed data packet which is subject to a guarantee that the data packet is not dropped and not delayed by more than a certain delay limit or a non-guaranteed data packet which is not subject to the guarantee (fig. 6, determine CoS 672, determine rate shapers 673, compute weighted random early detection (WRED) 674; para. 70, 71, rate shaper determined based on rate limited contractually by source provide of packet; para. 72, 82, determining if packet is to be dropped); 
configuring, based on a worst case calculation of a delay experienced by a data packet forwarded by the node, a resource contingent with a maximum amount of resources which is more than a minimum amount of resources required to meet the guarantee (fig. 6, compute future time for each shaper 677, compute Qblock 678; para. 74, 75, selecting the QBlock to enqueu packet, in the applicable CoS queue having soonest schedule time prior to future time; para. 78, Future Time Hybrid Scheduling (FTHS); para. 84, output processing may including polling ports for transmit opportunity and polling CoS queues for packets to transmit, i.e., calculation of delay experienced by a data packet; para. 87, output processing may periodicallyy update the WRED state, e.g., every 10 ms, computing a new WRED state for a CoS queue 110); 
assigning resources to the resource contingent and identifying resources in excess of the minimum amount as excess resources (para. 75, selecting the Qblock in the applicable CoS queue that has a soonest schedule time prior to the future time, i.e., excess resource; para. 78, placing packets in a future queue for a CoS associated with an output port; para. 79, 100, if there is no congestion, packet will be sent at its future time); and 
in response to determining that the data packet is a non-guaranteed data packet and determining that sufficient excess resources are present, the node forwarding the non-guaranteed data packet based on the excess resources (para. 70, 84, determining class of service for a packet, processing based on priority queues; para. 78, future time hybrid scheduling, queuing of packets based on CoS; fig. 5; para. 61-66; fig. 8, 9, 10; para. 103, process that may be used by a rate shaper to maintain the rate shaper’s maximum fill rate; fig. 9, handle priority queues; fig. 11, para. 128, compute drop probability per CoS queue), and otherwise, dropping the non-guaranteed data packets (para. 82, packet may be dropped without further processing depending on CoS queue). 
arguendo Gunner does not specifically disclose forwarding the non-guaranteed data packets based on the excess resources, and otherwise, dropping the non-guaranteed data packets, Soffer from an analogous art discloses these limitations (fig. 4; para. 40-42, using weighted fair queuing (WFQ) to preserve a committed information rate (CIR), which represents a bit rate that a service provider is required to provide to its customer, i.e., guaranteeing CIR is always supported, whereas excess information rate (EIR) is sometimes provided when there is adequate bandwidth; dropping eligible packets). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate teach of Soffer in the system of Gunner in order to meet service provider’s requirements (Soffer, para. 41).

Gunner in view of Soffer further discloses:
36. The method of claim 35, further comprising in response to determining that the data packet is a guaranteed data packet, forwarding the data packet based on the resources from the resource contingent (para. 78, queue associated with output port). 

37. The method of claim 35: 
wherein the resource contingent is managed based on a token bucket (para. 74, token bucket); and 
wherein the resources are assigned to the resource contingent by adding tokens to the token bucket (para. 74, token bucket determining how much delay to impose on a packet). 

38. The method of claim 37, wherein a size of the token bucket corresponds to the maximum amount of resources of the resource contingent (para. 74, token bucket determining how much delay to impose on a packet). 

39. The method of claim 37 further comprising: 
configuring the token bucket with a size corresponding to the minimum amount of resources required to meet the guarantee (para. 74, 78); and 
configuring a further token bucket for the excess resources and adding tokens to the further token bucket only if the token bucket is full (para. 74, 78). 

40. The method of claim 35: 
wherein the received data packets are part of multiple flows (para. 93, packets from many active IP flows); 
wherein, for each of the flows, a corresponding resource contingent is configured with a maximum amount of resources which is more than a minimum amount of resources required to meet the guarantee (para. 4, traffic shaping is a technique which delays some or all packets to comply with a desire traffic profile; para. 71, contractually limited rate); 
wherein, for each of the flows, resources are assigned to the corresponding resource contingent and resources in excess of the minimum amount are identified as excess resources (para. 74, 75, 78); and 
in response to determining that the data packet is a non-guaranteed data packet and determining that sufficient excess resources are present, forwarding the data packet based on the excess resources (para. 74, 75, 78). 

41. The method of claim 40, further comprising, in response to determining that the data packet is a guaranteed data packet, forwarding the data packet based on based on the resources in the resource contingent corresponding to the flow the data packet is part of (para. 78). 



43. The method of claim 42, wherein, for each of the flows, a size of the corresponding token bucket corresponds to the maximum amount of resources of the corresponding resource contingent (para. 74). 

44. The method of claim 42, further comprising: for each of the flows, configuring the corresponding token bucket with a size corresponding to the minimum amount of resources required to meet the guarantee; and configuring a further token bucket for the excess resources and adding tokens to the further token bucket only if one of the corresponding token buckets of the resource contingents for the flows is full (para. 74, 78). 

45. The method of claim 35: wherein each of the received data packets is marked with a value; and wherein whether the data packet is a guaranteed data packet or a non-guaranteed data packet is determined depending on the value (para. 70, Differentiated Services Code Point (DSCP)). 

46. The method of claim 45, further comprising determining whether the data packet is a guaranteed data packet or a non-guaranteed data packet by comparing the value to a threshold (para. 70). 



48. The method of claim 45, further comprising deciding whether the data packet is a guaranteed data packet or a non-guaranteed data packet depending on the value and a size of the data packet (para. 70-72). 

49. The method of claim 45, further comprising determining whether the sufficient excess resources are present depending on the value and a size of the data packet (para. 70-72). 

50. The method of claim 35, further comprising: maintaining a queue for temporarily storing the received data packets; and in response to determining that at least one of the received data packets is a non-guaranteed data packet, deciding between the storing the non-guaranteed data packet in the input queue and dropping the non-guaranteed data packet (para. 70, 72). 

Claim 51 recites a node for a data network, the node comprising: 
processing circuitry (fig. 21, processor 2104); 
memory (fig. 21, memory 2106) containing instructions executable by the processing circuitry whereby the node is operative to essentially perform the method of claim 1, and is thus similarly rejected.

Claims 52 and 53 recite substantially similar or identical subject matter of claims 36 and 40, respectively, and are thus similarly rejected.

Claim 54 recites a non-transitory computer readable recording medium (fig. 21, storage 2108) storing a computer program product for handling data traffic in a data network, the computer program product comprising software instructions which, when run on processing circuitry of a node of the data network, causes the node to essentially perform the method of claim 1, and is thus similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/